Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 02/24/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “flow sensing element” in claims 1, 2, & 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 0024 sets forth “In some instances the flow sensing element 130 is an ultrasound transducer 130 configured to detect Doppler shifts in blood flow. In some instances, the flow sensing element 130 includes a vortex flow sensor as described in "A MEMS-Based Vortex Flow Sensor for Aggressive Media," Nicholas Pedersen, Per E Andersen (2003), Proceedings of IEEE Sensors 2003 (IEEE Cat. No.03CH37498) 1 p. 320-325, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes a thermoelectric (thermodilution) flow sensor as described in "A Novel Flexible Thermoelectric Sensor for Intravascular Flow Assessment," Arjen van der Horst, Dennis van der Voort, Benjamin Mimoun, Marcel C M Rutten, Frans N van de Vosse, Ronald Dekker (2013), JSENIEEE Sensors Journal (JSEN) XX (XX) p. 1-1, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes a sensor as described in "A Wireless Microsensor for Monitoring Flow and Pressure in a Blood Vessel Utilizing a Dual- Inductor Antenna Stent and Two Pressure Sensors," Kenichi Takahata, Andrew D DeHennis, Kensall D Wise, Yogesh B Gianchandani (2004), MEMSIEEE International Conference on Micro Electro Mechanical Systems (MEMS) p. 216-219, which is hereby incorporated by reference in its entirety.”
Paragraph 0025 sets forth “In some instances, the flow sensing element 130 includes an optical flow sensor, such as those described in "Characterization of a Low-Cost Optical Flow Sensor When Using an External Laser as a Direct Illumination Source," Davinia Font, Marcel Tresanchez, Tomas Palleja, Merce Teixido, Jordi Palacin (2011), Sensors 11 (12) p. 11856-70, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes a magnetostrictive sensor, such as those described in "Development of a Bio-Inspired Magnetostrictive Flow and Tactile Sensor, Michael Adam Marana (2012), which is hereby incorporated by reference in its entirety.”
Therefore, the term “flow sensing element” has been interpreted to include any or all of the above limitations along with equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 & 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a computer […] configured to: […] determine, at the computer, that a secondary source is supplying fluid flow to the aneurysm based on the first fluid flow measurement being above a predetermined fluid flow level”.  However, applicant’s specification teaches in Paragraph 0043 that this determination is made by the user; i.e., not a computer.  The specification lacks written support that the computer is capable of (let alone configured for) performing this step.
Claims 2-4 & 6-11 depend from claim 1 and inherit the deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
Rejections under 35 USC 103 have been withdrawn in response to applicant’s amendment filed 02/24/2022.
Allowable Subject Matter
Claims 12-18 & 20-21 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, Folk teaches a method of evaluating an endovascular aneurysm coiling procedure, the method comprising:
detecting, at a computer (processor, Paragraph 0042) and prior to positioning a coil (coils 40, Paragraph 0051) within an aneurysm of a vessel in a vasculature, a first measurement of fluid flow entering the aneurysm based on non-imaging data (Paragraph 0039) obtained by a flow sensing element (sensor 20, Paragraph 0039) disposed at a distal portion (Paragraph 0035) of a flexible elongate member (guide 10, Paragraph 0039), with the flow sensing element positioned within the aneurysm and in communication with the computer (Paragraph 0052); and
detecting, at the computer and after positioning the coil within the aneurysm, a second measurement of fluid flow entering the aneurysm based on additional data obtained by the flow sensing element (Paragraph 0052).
However, neither Folk (US 2016/0022222) nor the secondary references of Manda (US 2011/0190692), Nair (US 2015/0196250), Yoshikawa (US 2010/0069757), Takahashi (WO 2017/074411), and Trousset (US 2018/0168732) teach the limitation “determining based solely on the non-imaging data obtained by the flow sensing element that a secondary source is supplying fluid to the aneurysm by determining whether the second fluid flow measurement is above the predetermined fluid flow level.
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered and are persuasive.
Regarding claim 1, applicant argues “Claim 1 recites (among other features): detect, at the computer and after positioning a coil within an aneurysm of a vessel in the vasculature, a first measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element which is positioned within the aneurysm and is in communication with the computer; and determine, at the computer, that a secondary source is supplying fluid flow to the aneurysm based on the first fluid flow measurement being above a predetermined fluid flow level. 
“The Examiner concedes that Folk does not disclose these features, relying on Manda to cure these deficiencies. Applicants traverse. 
“The cited portions of Manda - paragraphs [0007] and [0021] - do not disclose such a comparison between data obtained by a flow sensing element which is positioned within an aneurysm. Rather, Manda discloses that the fluid flow is determined by comparing a measured flow velocity with a frame rate at which imaging data is acquired, not from data acquired by a flow sensing element”.
Rejections under 35 USC 103 have been withdrawn.  However, claim 1 and its dependents stand rejected under 35 USC 112(a).
Regarding claim 12, applicant argues “Claim 12 recites similar features. Accordingly, the foregoing arguments apply also to claim 12. 
“To further emphasize these arguments, claim 1 is amended to recite that the data measured by the flow sensing element is non-imaging fluid flow data, and not imaging data. 
“Claim 12 is further amended to recite: 
detecting, at a computer and prior to positioning a coil within an aneurysm of a vessel in a vasculature, a first measurement of fluid flow entering the aneurysm based on non-imaging data obtained by a flow sensing element disposed at a distal portion of a flexible elongate member, with the flow sensing element positioned within the aneurysm and in communication with the computer; 
detecting, at the computer and after positioning the coil within the aneurysm, a second measurement of fluid flow entering the aneurysm based on additional non-imaging data obtained by the flow sensing element; 
determining, at the computer and based solely on the non- imaging data obtained by the flow sensing element, that the second fluid flow measurement indicates that fluid flow entering the aneurysm is at a predetermined fluid flow level and further determining based solely on the non-imaging data obtained by the flow sensing element that a secondary source is supplying fluid to the aneurysm by determining whether the second fluid flow measurement is above the predetermined fluid flow level. 
“The Office Action at page 7 acknowledges that the combination of Folk and Manda does not disclose using flow measurement data to determine an additional source of blood to the aneurysm, but argues that Beckers paragraph [0238] remedies this deficiency. The cited paragraph of Beckers discloses: 
“[0238] i) Flow entering a closed vessel or portion thereof must match the flow exiting a closed vessel. The MRI image processing and analysis system can autonomously identify, or be used by a human operator to identify vessels or lumens or other delineated volumes or cavities of various organs, and then identify inlets and outlets of vessels or lumens or delineated volumes. The inlets and/or outlets may be anatomically significant starts or ends of a lumen or physical port or opening. Alternatively, the inlets and/or outlets may be logical constructs, for example defined spaced inwardly of natural starts, ends or openings or ports. The MRI image processing and analysis system can autonomously determine whether the flow value at the inlet matches the flow value at outlet, for example within some defined threshold (e.g., 1%). The MRI image processing and analysis system can provide an indication of the result of the determination. For example, MRI image processing and analysis system can provide an indication that the flow does not match, an indication of an amount or percentage of mismatch, and/or an indication that the flow matches. Beckers paragraph [0238]. 
“Beckers relies upon imaging data to identify the inlets and outlets of the vessels, which Applicants understand to be equated to identifying a secondary source. Beckers does not (per amended claim 12) disclose determining based solely on the non-imaging data obtained by the flow sensing element that a secondary source is supplying fluid to the aneurysm. 
“New claim 21 further emphasizes this distinction by adding: 
subsequent to the further determining based solely on the non- imaging data obtained by the flow sensing element that a secondary source is supplying fluid to the aneurysm, performing imaging to detect and determine the location of the secondary source. 
“Beckers does not fairly suggest this sequence of operations. It will be appreciated that the sequence presented in method claim 21 improves on Beckers as it enables the operator to employ an imaging device as per claim 21 only if the operator is first informed (per claim 12) based solely on the non-imaging data obtained by the flow sensing element that a secondary source is supplying fluid to the aneurysm”.
Rejections under 35 USC 103 have been withdrawn.  Claims 12-18 & 20-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793